On Petition for Rehearing.
It was not intended to attribute to the Mayer patent more praise than the proof warranted. That the art was presented with the problem of how to improve the quality of carbon and wax paper without great waste in production, as “only about 25 per cent, of the coated paper produced by known coating machines was marketable,” was perhaps an overstatement; but close analysis of the testimony of the witnesses Peterson and Marcellini nevertheless shows that the prior Republic-Dodge and Stull machines, which were largely dwelt upon by the de*662fense, and which were constructed by Mayer, were not wholly free from the objection due to the presence of a cold zone and retarded efficiency. The testimony of the witness Babcock, who made test sheets of coated paper on the Mayer machine in suit with various kinds of coating, would’ certainly indicate that a step' in advance had been made in coating machines by which waste of both paper and dope was largely decreased. The expert witness Macomber testified that the Pulsifer and Pembroke patents showed coating machines of a different type from Mayer’s machine, wherein a thinner coating of the dope proved efficacious.
2. It was not strictly correct to state in the prior opinion that the Take British patent disclosed an idler interposed between the dope roll and the scraper. The specification says that “8 is the scraper for the underside of the paper strip after it passes from the first ink roller 5,” “a guide roller 9 is provided for the strip after it leaves the first scrape or doctor 8,” and “strip 8 passes from the inking mechanism, or mechanisms, over a drum D, which is made cold to harden the wax,” thus indicating that the paper passes directly from the dope roll to the scraper and then to the idler 9; but the arrangement of the roll nevertheless was such that the efficiency of production of complainant’s patent was not attained, as the paper had to travel through a cold zone.
3. The questions of the ownership of the Stull machiné and of whether or not it was an experimental machine are sufficiently treated in the’former opinion.
4. When it is considered that all the elements of claims 47, 48, and 49 were used in combination to complete the automatic operation of coating, unrolling, and then rolling up the paper, the claims, notwithstanding the presence of friction drives in the Pembroke, Pulsifer, and Republic-Dodge machines, are not for an aggregation. The question is not free from doubt, but as the various elements were all used together in combination, I think the doubt should be resolved in favor of the validity of said claims.
The petition for rehearing is denied.